Name: Commission Regulation (EEC) No 1484/81 of 27 May 1981 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 146 / 8 Official Journal of the European Communities 3 . 6 . 81 COMMISSION REGULATION (EEC) No 1484 / 81 of 27 May 1981 on the delivery of various consignments of skimmed-milk powder as food aid skimmed-milk powder and butteroil as food aid ( 4 ), as last amended by Regulation (EEC) No 3474 / 80 ( s ); whereas , in particular , the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by the Act of Accession of Greece ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC ) No 1310 / 80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme ( 3 ), and in particular Article 6 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed-milk powder set out therein ; Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC ) No 303 / 77 of 14 February 1977 laying down general rules for the supply of HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303 / 77 the intervention agencies as specified in Annex I shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 May 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . ( 3 ) OJ No L 134 , 31 . 5 . 1980 , p . 10 . ( 4 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . (T OJ No L 363 , 31 . 12 . 1980 , p . 50 . 3 . 6 . 81 Official Journal of the European Communities No L 146 / 9 ANNEX I M Consignment A B C D E 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 937 / 79 ( 1979 programme ) (b ) affectation (EEC ) No 938 / 79 ( general reserve ) 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 250 tonnes 250 tonnes 200 tonnes 200 tonnes 200 tonnes 5 . Intervention agency responsible for delivery Belgian German French Irish Dutch 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . 8 . Special characteristics and / or packaging ( 3 ) Markings on the packaging See notes ( s ) and ( 6 ) See notes ( 5 ) and ( 6 ) See notes ( 5 ) and ( 6 ) See Annex II See notes ( 5 ) and ( 6 ) See note ( 5 ) 9 . Delivery period Delivery as soon as possible and at the latest on 30 June 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) See note ( 7 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 146 / 10 Official Journal of the European Communities 3 . 6 . 81 Consignment F G H I 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 937 / 79 ( 1979 programme) ( b ) affectation (EEC ) No 938 / 79 (general reserve ) 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 140 tonnes 250 tonnes 250 tonnes 250 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) See notes ( 5 ) and ( 6 ) See note ( 5 ) See note ( 5 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in July 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) See note ( 7 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 15 June 1981 3 . 6 . 81 Official Journal of the European Communities No L 146 / 11 Consignment K L M N 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 937 / 79 ( 1979 programme) ( b ) affectation (EEC ) No 938 / 79 (general reserve ) 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 200 tonnes 300 tonnes 450 tonnes 310 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and /or packaging ( 3 ) See note ( 5 ) See note ( J ) See note ( 5 ) See notes ( 5 ) and ( 6 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in July 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) See note ( 7 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 15 June 1981 NoL 146 / 12 Official Journal of the European Communities 3 . 6 . 81 Consignment O P 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1310 / 80 ( 1980 programme) ( b ) affectation ( EEC ) No 1311 / 80 2 . Beneficiary ICRC 3 . Country of destination Philippines 4 . Total quantity of the con ­ signment 250 tonnes 250 tonnes 5 . Intervention agency responsible for delivery Belgian Will result from application of the pro ­ cedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging A red cross 10 x 10 cm and in letters at least 1 cm high the following markings : 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution' 9 . Delivery period Loading as soon as possible and at the latest on 30 June 1981 Loading in July 1981 10 . Stage and place of delivery Port of unloading Manila ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Philippine National Red Cross , PO Box 280 , Manila D. 2803 ( 8 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 15 June 1981 3 . 6 . 81 Official Journal of the European Communities No L 146 / 13 Consignment Q R 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1310 / 80 ( 1980 programme) ( b ) affectation (EEC ) No 1311 / 80 2 . Beneficiary ICRC 3 . Country of destination Uruguay Salvador 4 . Total quantity of the con ­ signment 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Belgian Danish 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market Bought on the Danish market 7 . Special characteristics and / or packaging ( 3 ) See note ( s ) 8 . Markings on the packaging A red cross 10 x 10 cm and in letters at 'URV5 /Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comu ­ nidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita / AcciÃ ³n del ComitÃ © internacional de la Cruz Roja / Montevideo' least 1 cm high the following markings : 'ELS3 / Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comu ­ nidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita / AcciÃ ³n del ComitÃ © Internacional de la Cruz Roja / Acajutla ' 9 . Delivery period Delivery as soon as possible and at the latest on 30 June 1981 10 . Stage and place of delivery Port of unloading Montevideo ( deposited on the quay or on lighters ) Port of unloading Acajutla (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Cruz Roja Uruguaya , Avenida 8 de Octubre , 2990 , Montevideo DelegaciÃ ³n del CICR , c / o Cruz Roja Salvadorena , Centro de Gobierno , 17 , Calle Poniente y Avenida Henri Dunant , San Salvador ( 9 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 146 / 14 Official Journal of the European Communities 3 . 6 . 81 Consignment S T U 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1310 / 80 ( 1980 programme ) ( b ) affectation (EEC) No 1311 / 80 2 . Beneficiary I Thailand 3 . Country of destination J 4 . Total quantity of the con ­ signment 500 tonnes 350 tonnes 2 000 tonnes ( 10 ) 5 . Intervention agency responsible for delivery German Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks ( entry into intervention stock after 1 August 1980 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Skimmed-milk powder non-enriched / Gift of the European Eco ­ nomic Community to Thailand' 'Skimmed-milk powder enriched / Gift of the Euro ­ pean Economic Community to Thailand' 9 . Delivery period Delivery in July 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( using shipping lines of the beneficiary country 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 15 June 1981 3 . 6 . 81 Official Journal of the European Communities No L 146 / 15 Consignment V X 1 . Application of Council Regu ­ lations : ( a ) legal basis ( b ) affectation (EEC) No 1310 / 80 (EEC ) No ( 1980 programme) 1311 / 80 2 . 3 . Beneficiary Country of destination j Thailand j Sri Lanka 4 . Total quantity of the con ­ signment 150 tonnes 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Skimmed-milk powder enriched / Gift of the European Economic Community to Thailand' 'Skimmed-milk powder enriched / Gift of the European Economic Community to Sri Lanka / For free distribution' 9 . Delivery period Delivery in July 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country (using shipping lines of the beneficiary country ) Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 15 June 1981 No L 146 / 16 Official Journal of the European Communities 3 . 6 . 81 Consignment Y Z 1 . Application of Council Regu ­ lations : ( a) legal basis (EEC ) No 1310 / 80 ( 1980 programme) ( b ) affectation (EEC ) No 1311 / 80 2 . Beneficiary NGO 3 . Country of destination India Zambia 4 . Total quantity of the con ­ signment 250 tonnes 220 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Skimmed-milk powder enriched with vit ­ amins A and D / Gift of the European Economic Community / For free distri ­ bution in India / SOS Villagio / Bombay' 'Skimmed-milk powder enriched with vit ­ amins A and D / Gift of the European Economic Community / For free distribution in Zambia / Caritas / via Dar es Salaam' 9 . Delivery period Delivery as soon as possible and at the latest on 30 June 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) See notes ( 7 ) and ( n ) See notes ( 6 ) and ( 7 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 3 . 6 . 81 Official Journal of the European Communities No L 146 / 17 Consignment AA 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1310 / 80 ( 1980 programme) ( b ) affectation (EEC ) No 1311 / 80 2 . 3 . Beneficiary Country of destination j Honduras 4 . Total quantity of the con ­ signment 2 000 tonnes ( 10 ) 5 . Intervention agency responsible for delivery Will result from application referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Purchase on the Community market confined to the following regions and countries : Denmark , Ireland , Northern Ineland 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Leche en polvo descremada enriquecida con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Honduras' 9 . Delivery period Delivery in July 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 15 June 1981 No L 146 / 18 Official Journal of the European Communities 3 . 6 . 81 Notes: i 1 ) This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal . ( 3 ) Other than those set out in the Annex to Regulation (EEC) No 625 / 78 ; see Article 6 ( 2 ) of Regulation (EEC ) No 303 / 77 . ( 4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC ) No 303 / 77 . ( 5 ) The vitamin A content of the skimmed-milk powder must be at least 5 000 I.U. per 100 grams . The vitamin D content of the skimmed-milk powder must be at least 500 I.U. per 100 grams . The vitamin compound incorporated into the milk must be guaranteed to contain ten times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption . The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks . ( 6 ) The successful tenderer must deliver the part-quantities to , or effect transit of the part-quantities via , Mombasa or Dar es Salaam on pallets , the dimensions of which will be communicated to him directly by the representative of the beneficiaries . ( 7 ) The successful tenderer shall send to the beneficiaries' agents , on delivery , a health certificate in respect of each part-quantity , made out in the language indicated by the beneficiaries . The successful tenderer shall send to the beneficiaries' agents , on delivery , a copy of the commercial invoice in respect of each part-quantity . ( 8 ) The bill of lading must contain the following information : 'NOTIFY ADDRESS : ( a ) Consignee ; (b ) Philippine National Red Cross , PO Box 280 , Manila D. 2803 '. The successful tenderer shall send to the beneficiaries' agents , on delivery , a health certificate , a certificate of origin and a consular bill made out in English . ( 9 ) The bill of lading must contain the following information : 'NOTIFY ADDRESS : ( a ) Consignee ; ( b ) DelegaciÃ ³n del CICR, Hotel El Salvador Sheraton , PO Box 06 , 1068-San Salvador  El Salvador '. The successful tenderer shall send to the beneficiaries' agent , on delivery , a health certificate and a certificate of origin made out in Spanish . The successful tenderer shall send to the representative of the beneficiary , on delivery , a pro forma invoice with the entry : 'Los productos mencionados llegan a El Salvador como donativo al pueblo de este pais . SegÃ ºn el acuerdo de sede firmado el 12 de septiembre de 1980 , ( art . n ° 11 ) el Govierno autoriza su introducciÃ ³n libre de todo tipo de impuestos'. (* ) In cases where the total quantity of a lot is a multiple of 500 tonnes , the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ; see Article 14 ( 2 ) of Regulation (EEC ) No 303 / 77 . ( n ) The successful tenderer shall send to the beneficiaries' agents , on delivery , a certificate of quality made out in English . 3 . 6 . 81 Official Journal of the European Communities No L 146 / 19 ANNEXE II  ANHANG II  ALLEGATO II  BIJLAGE II  ANNEX II  BILAG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij QuantitÃ © totale du lot ( en tonnes ) Gesamtmenge der Partie ( in Tonnen ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) QuantitÃ ©s partielles ( en tonnes ) Teilmengen ( in Tonnen ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Lot Parti Total quantity ( in tonnes ) TotalmÃ ¦ngde (i tons ) Partial quantities ( in tonnes ) DelmÃ ¦ngde (i tons ) Beneficiary Modtager Recipient country Modtagerland Markings on the packaging Emballagens pÃ ¥tegning Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  A 250 150 The Save the Children Fund Uganda Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the European non ­ governmental organizations / For free distri ­ bution in Uganda . SCF / 61208 / Uganda via Mombasa . 50 Deutsches Komitee Not-Ã rzte e.V. Uganda Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the European non ­ governmental organizations / For free distri ­ bution in Uganda . DNA / 61706 / Uganda via Mombasa . 50 Diakonisches Werk der Evangelischen Kirche in Deutschland Uganda Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community /Action of the European non ­ governmental organizations / For free distri ­ bution in Uganda . DKW / 61316 / Uganda via Mombasa . B 250 . 250 Catholic Relief Services Kenya Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community /Action of the European non ­ governmental organizations / For free distri ­ bution in Kenya . Cathwell / 6156 / Mombasa . C 200 200 CARE Deutschland e.V. Sudan Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the European non ­ governmental organizations / For free distri ­ bution in the Sudan . CARE / 62202 /Juba via Mombasa . D 200 100 World Council of Churches Sudan Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the European non ­ governmental organizations / For free distri ­ bution in the Sudan . WCC / 6713 /Juba via Mombasa . 100 Deutscher Caritasverband Uganda Skimmed-milk powder , enriched with vitamins A and D /Gift of the European Economic Community / Action of the European non ­ governmental organizations / For free distri ­ bution in Uganda . Caritas / 6432 / Uganda via Mombasa . No L 146 / 20 Official Journal of the European Communities 3 . 6 . 81 DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij Lot Parti Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  QuantitÃ © totale du lot (en tonnes ) Gesamtmenge der Partie ( in Tonnen ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Total quantity ( in tonnes ) TotalmÃ ¦ngde (i tons ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) QuantitÃ ©s partielles ( en tonnes ) Teilmengen ( in Tonnen ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Partial quantities ( in tonnes ) DelmÃ ¦ngde (i tons ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  E 200 200 Catholic Relief Services Ethiopia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community /Action of the European non ­ governmental organizations / For free distri ­ bution in Ethiopia . Cathwell / 6157 / Massawa . F 140 100 World Council of Churches Sudan Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the European non ­ governmental organizations / For free distri ­ bution . WCC / 6714 / Port Sudan . 40 World Council of Churches Ethiopia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the European non ­ governmental organizations / For free distri ­ bution . WCC / 6712 / Port Sudan . G 250 190 CARE Deutschland e.V. Kenya Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the European non ­ governmental organizations / For free distri ­ bution in Kenya . CARE / 62200 /Mombasa . 60 CARE Deutschland e.V. Kenya Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the European non ­ governmental organizations / For free distri ­ bution in Kenya . CARE / 62201 /Mombasa . H 250 250 The Save the Children Fund Somalia Skimmed-milk powder , enriched with vitamins A and D /Gift of the European Economic Community / Action of the European non ­ governmental organizations / For free distri ­ bution in Somalia . SCF / 6 1 209 / Berbera . I 250 100 Deutsches Komitee Not-Ã rzte e.V. Somalia Skimmed-milk powder , enriched with vitamins A and D /Gift of the European Economic Community / Action of the European non ­ governmental organizations / For free distri ­ bution in Somalia . DNA / 61704 / Berbera . 3 . 6 . 81 Official Journal of the European Communities No L 146 / 21 DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij Lot Parti Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  QuantitÃ © totale du lot ( en tonnes ) Gesamtmenge der Partie ( in Tonnen ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Total quantity ( in tonnes ) TotalmÃ ¦ngde (i tons ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) QuantitÃ ©s partielles ( en tonnes ) Teilmengen ( in Tonnen ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden (in ton ) Partial quantities ( in tonnes ) DelmÃ ¦ngde (i tons ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  I (cont'd) 50 League of Red Cross Societies Somalia Skimmed-milk powder , enriched with vitamins A and D /Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in Somalia . Licross / 62006 / Berbera . 50 League of Red Cross Societies Somalia Skimmed-milk powder , enriched with vitamins A and D /Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in Somalia . Licross / 62007 /Mogadishu . 50 Diakonisches Werk der Evangelischen Kirche in Deutschland Somalia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community /Action of the European non ­ governmental organizations / For free distri ­ bution in Somalia . DKW/ 6 1 3 1 8 /Mogadishu . K 200 200 Diakonisches Werk der Evangelischen Kirche in Deutschland Ethiopia Skimmed-milk powder , enriched with vitamins A and D /Gift of the European Economic Community /Action of the European non ­ governmental organizations / For free distri ­ bution in Ethiopia . DKW/ 61319 /Assab . L 300 200 Deutscher Caritasverband Ethiopia Skimmed-milk powder , enriched with vitamins A and D /Gift of the European Economic Community /Action of the European non ­ governmental organizations / For free distri ­ bution in Ethiopia . Caritas / 6433 /Assab . 100 League of Red Cross Societies Ethiopia Skimmed-milk powder , enriched with vitamins A and D /Gift of the European Economic Community /Action of the League of Red Cross Societies / For free distribution in Ethiopia . Licross / 62005 /Assab . M 450 350 The Save the Children Fund Somalia Skimmed-milk powder , enriched with vitamins A and D /Gift of the European Economic Community /Action of the European non ­ governmental organizations / For free distri ­ bution in Somalia . SCF / 61211 / Berbera . No L 146 / 22 Official Journal of the European Communities 3 . 6 . 81 DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij QuantitÃ © totale du lot ( en tonnes ) Gesamtmenge der Partie ( in Tonnen ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) QuantitÃ ©s partielles ( en tonnes ) Teilmengen ( in Tonnen ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Lot Parti Total quantity ( in tonnes ) TotalmÃ ¦ngde (i tons ) Partial quantities ( in tonnes ) DelmÃ ¦ngde (i tons ) Beneficiary Modtager Recipient country Modtagerland Markings on the packaging Emballagens pÃ ¥tegning Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  M (cont'd) 100 Deutsches Komitee Not-Ã rzte e.V. Somalia Skimmed-milk powder , enriched with vitamins A and D /Gift of the European Economic Community / Action of the European non ­ governmental organizations / For free distri ­ bution in Somalia . DNA / 6 1 705 / Berbera . N 310 60 World Council of Churches Kenya Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the European non ­ governmental organizations / For free distri ­ bution in Kenya . WCC / 671 1 /Mombasa . 150 The Save the Children Fund Uganda Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the European non ­ governmental organizations / For free distri ­ bution in Uganda . SCF / 61210 / Uganda via Mombasa . 50 Deutsches Komitee Not-Ã rzte e.V. Uganda Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the European non ­ governmental organizations / For free distri ­ bution in Uganda . DNA / 61707 / Uganda via Mombasa . 50 Diakonisches Werk der Evangelischen Kirche in Deutschland Uganda Skimmed-milk powder , enriched with vitamins A and D /Gift of the European Economic Community /Action of the European non ­ governmental organizations / For free distri ­ bution in Uganda . DKW/ 61317 / Uganda via Mombasa .